DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 12 - 22 are presented for examination. Claims 12 - 18 and 20 - 22 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objection
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The specification is objected to because the abstract contains more than 150 words. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 22 recites “A computer program product comprising program code instructions to execute the steps of the simulation method according to claim 12, when said program code instructions are executed by a computing unit”. While the claim recites a computing unit, the claim is directed to a computer program product. The specification does not limit the computer program product to non-transitory computer readable medium, and therefore leaves the definition open that it can also cover other types of propagating signals or data carrier waves. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. {[]}
 It is recommended that the claim recites “A computer program product comprising non-transitory computer readable medium comprising program code instructions…” or recites “A non-transitory computer readable medium comprising program code instructions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites “wherein it is selectively generated during the current iteration, a number of neighbor distributions lower than the total number of first neighbors of the reference distribution.”, but it unclear if “it is selectively generated” is in reference to the number of distributions or if “It is” is in reference to something not in the claim. The phrase is unclear and renders the claim vague and indefinite.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 

Claims 1, 14, and 20 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (“Solution Methods for the Balancing of Jet Turbines”), hereinafter “Mason”, and further in view of Henning et al. (U.S. PG Pub 2006/0153684 A1), hereinafter “Henning”.

As per claim 12, Mason discloses:
providing a plurality of blade configurations, each blade configuration being associated to a blade and comprising at least a balancing parameter measurement measured on the associated blade (Mason, page 155, lines 4 - 12 disclose weights associated with each blade to provide balance and used to balance the engine against any vibration or imbalance.)

searching and selecting a bladed wheel distribution associating the blade configurations provided with disc positions (Mason, page 157, lines 32 - 41 discloses a search with regards to three sets of blades in a plurality of positions.)

the bladed wheel distribution promoting the attainment of at least one criterion defined according to a predetermined cost function depending on the balancing parameter measurements (Mason, page 157, lines 30 - 35 discloses changing the position of blades to test a change in an objective function value, and assessing the new position during each iteration.)

wherein the searching and selecting steps are performed by successive iterations (Mason, page 157, lines 36 - 38 discloses approaches that can be repeated.)

the method comprising the fact that a current iteration of the searching and selecting step comprises generating a plurality of neighbor distributions based on a reference distribution, said plurality comprising at least (Mason, page 157, lines 39 - 40 discloses one approach in which the blades are set in a position, and swapped to a second position.)

and at least a second distribution generated according to another strategy promoting the attainment of a second set of predetermined resemblance criteria with the reference distribution (Mason, page 157, lines 40 - 41 discloses blades in a second position (from the initial positon) and are changed to a third position.)

selecting, in the plurality of neighbor distributions, a neighbor distribution promoting an optimization of the cost function as new reference distribution (Mason, page 157, lines 39 - 45 through page 158, lines 1 - 2 discloses the approach in which blades are set to multiple positions to determine an improvement in the different arrangements of blades, and improvements from the search provides improvements to be costed more efficiently.)

wherein the cost function depends on several unbalances, each unbalance relating to a respective type of balancing parameter measurement, and wherein at least one imbalance is the subject of a thresholding by application of the cost function (Mason, page 157, lines 23 - 26 discloses a turbine balancing problem regarding the blade weights and an out of balance objective, with regards to the objective function disclosed in equation 18, and page 157, lines 3235 adding reduction of an objective function value when testing the objective function value when two blade positions are interchanged.)

Mason does not expressly disclose:
simulating blade distribution on a turbomachine disc.

Henning however discloses:
simulating blade distribution on a turbomachine disc (Henning, paragraph [0025] discloses a simulation of blade installation including using a blade map to indicate the position and order of blades.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the balance of blades using weights and different arrangement of blades teaching of Mason with the simulation of blade positions teaching of Henning. The motivation to do so would have been because Henning discloses the benefit to facilitate improving the performance of gas turbine engines that includes mapping blades of determined geometric parameters and moment weight into the gas turbine engine rotor for the overall engine thrust and/or fuel efficiency performance  is improved (Henning, paragraph [0030]).

For claim 14: The combination of Mason and Henning discloses claim 14: The method according to claim 12, wherein:
at least one neighbor distribution results from one or two blade position exchanges between blade configurations of the reference distribution (Henning, paragraph [0023] discloses adjacent blades pairs based on a measurement between the blades from the inlet area and exit area, which determines the geometric parameter in mapping the blades to a rotor.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the balance of blades using weights and different arrangement of blades teaching of Mason with the simulation of blade positions teaching of Henning, and the additional teaching of adjacent blades in the blade mapping process, also disclosed in Henning. The motivation to do so would have been because Henning discloses the benefit to facilitate improving the performance of gas turbine engines that includes mapping blades of determined geometric parameters and moment weight into the gas turbine engine rotor for the overall engine thrust and/or fuel efficiency performance  is improved (Henning, paragraph [0030]).

For claim 20: The combination of Mason and Henning discloses claim 20: The method according to claim 12, wherein the balancing parameter measurements are at least of one of these types: blade pitch angle, axial moment of blade, radial moment of blade, and tangential moment of blade (Henning, paragraph [0018] discloses an angle of a blade, based on the radial distance from an axis to a cross-section, as well as a radial axis for each blade, with paragraph [0024] adding a radial axis used to define a blade section stagger angle, and paragraph [0022]adding a blade tangential shift as a geometrical measurement of blade parameters.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the balance of blades using weights and different arrangement of blades teaching of Mason with the simulation of blade positions teaching of Henning, and the additional teaching of blade angle, radial axis and tangential shift associated with blades, also disclosed in Henning. The motivation to do so would have been because Henning discloses the benefit to facilitate improving the performance of gas turbine engines that includes mapping blades of determined geometric parameters and moment weight into the gas turbine engine rotor for the overall engine thrust and/or fuel efficiency performance  is improved (Henning, paragraph [0030]).

For claim 21: The combination of Mason and Henning discloses claim 21: A method of manufacturing a bladed wheel for turbomachine from blades and a disc, the method comprising:
the steps of implementing a simulation method, according to claim 12 (see claim 12 with regards to the teaching from the combination of Mason and Henning.)

assembling blades on the disc based on a bladed wheel distribution selected by the simulation method (Henning, paragraph [0031] discloses the blade mapping system is used for assembly, operation, and maintenance of gas turbine engines and other machines.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the balance of blades using weights and different arrangement of blades teaching of Mason with the simulation of blade positions teaching of Henning, and the additional teaching of assembling blades for a turbine engine based on a blade mapping system, also disclosed in Henning. The motivation to do so would have been because Henning discloses the benefit to facilitate improving the performance of gas turbine engines that includes mapping blades of determined geometric parameters and moment weight into the gas 

For claim 22: The combination of Mason and Henning discloses claim 22: A computer program product comprising program code instructions to execute the steps of the simulation method according to claim 12 (see claim 12 with regards to the teaching from the combination of Mason and Henning.)

when said program code instructions are executed by a computing unit (Henning, paragraph [0008] discloses a computer readable medium comprising a program on a computer system to determine the blade mapping sequence for a gas turbine engine.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the balance of blades using weights and different arrangement of blades teaching of Mason with the simulation of blade positions teaching of Henning, and the additional teaching of the computer system and the computer readable medium storing instruction to perform the execution of the blade mapping, also disclosed in Henning. The motivation to do so would have been because Henning discloses the benefit to facilitate improving the performance of gas turbine engines that includes mapping blades of determined geometric parameters and moment weight into the gas turbine engine rotor for the overall engine thrust and/or fuel efficiency performance  is improved (Henning, paragraph [0030]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (“Solution Methods for the Balancing of Jet Turbines”), in view of Henning et al. (U.S. PG Pub 2006/0153684 A1), and further in view of Kipourous et al. (“Multi-Objective Optimization of Turbomachinery Blades Using Tabu Search”), hereinafter “Kipourous”.

As per claim 13, the combination of Mason and Henning discloses the method of claim 12.
	The combination of Mason and Henning does not expressly disclose:


	Kipourous however discloses:
	wherein the search and selection are carried out with a Tabu type algorithm, and wherein at least one bladed wheel distribution having participated in at least one selection during a previous iteration is not processed as a neighbor distribution during the current iteration (Kipourous, page 903, lines 6 - 9 discloses using a multi-objective TS (Tabu Search) algorithm, with page 903, lines 20 - 25, adding solutions of the results regarding the blade (of a turbomachine).

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the balance of blades using weights and different arrangement of blades teaching of Mason and the simulation of blade positions teaching of Henning with the Tabu Search performed with regards to a blade of a turbomachine teaching of Kipourous. The motivation to do so would have been because Kipourous discloses the benefit of solving problems with a multi-objective study matched or exceeded the performance of the single-objective study, and provided a designer with helpful information about the trade-offs between the single-objective and multi-objectives, and therefore demonstrated the value of multi-objective optimization (Kipourous, page 908, lines 17 - 18 through page 909, lines 1 - 5).

Claims 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (“Solution Methods for the Balancing of Jet Turbines”), in view of Henning et al. (U.S. PG Pub 2006/0153684 A1), and further in view of Nelson et al. (U.S. Patent 6,109,871), hereinafter “Nelson”.

As per claim 15, the combination of Mason and Henning discloses the method of claim 14.
	The combination of Mason and Henning does not expressly disclose:


Nelson however discloses:
	wherein, one of the positions exchanged as part of one of the two exchanges and one of the positions exchanged as part of the other one of the two exchanges are diametrically opposed (Nelson, column 6, lines 39 - 44 discloses blade units with blades that are diametrically opposed to provide dynamic balancing.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the balance of blades using weights and different arrangement of blades teaching of Mason and the simulation of blade positions teaching of Henning with the diametrically opposed blade units as taught by Nelson. The motivation to do so would have been because Nelson discloses the benefit of providing a fan assembly comprising a housing formed by blade units at circumferentially space locations within a housing, which can be adapted to easily attached to a drive device and readily adjusted during operation to adjust or alter the characteristics of airflow, as well as an integrated fan assembly which simplifies pre-assembly (Nelson, column 2, lines 28 -44).

For claim 16: The combination of Mason, Henning, and Nelson discloses claim 16: The method according to claim 12, wherein:
at least one neighbor distribution results from one or two circular permutations of blade configurations applied to the reference distribution, each circular permutation being operated on a sub-assembly of blade configurations associated with consecutive positions around the disc in the reference distribution (Nelson, column 6, lines 27 - 48 discloses blade units that includes a fan blade on a mount, and housing that includes the blade units, which are circumferentially  spaced, and the amount of blades are equal and diametrically opposed to provide balance.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the balance of blades using weights and different arrangement of blades teaching of Mason and the simulation of blade positions teaching of Henning with the housing for fan blade units diametrically opposed as taught by Nelson. The motivation to do so would have been because Nelson discloses the benefit of providing a fan assembly comprising a housing formed by blade units at circumferentially space locations within a housing, which can be adapted to easily attached to a drive device and readily adjusted during operation to adjust or alter the characteristics of airflow, as well as an integrated fan assembly which simplifies pre-assembly (Nelson, column 2, lines 28 -44).

	For claim 17: The combination of Mason, Henning, and Nelson discloses claim 17: The method according to claim 16, wherein:
each of the two circular permutations applied represents a blade configuration displacement from an initial position to a destination position, the two initial positions being diametrically opposed in the reference distribution, and the two end positions being diametrically opposed in the neighbor distribution that is obtained (Nelson, column 6, lines 27 - 48 discloses circumferentially  spaced blades on a blade unit of a housing, equal and diametrically opposed to each other based on the first housing second and second housing section, which also provides effective distributed forces on the blade units.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the balance of blades using weights and different arrangement of blades teaching of Mason and the simulation of blade positions teaching of Henning with the housing for fan blade units diametrically opposed as taught by Nelson, as well as the blades distributed. The motivation to do so would have been because Nelson discloses the benefit of providing a fan assembly comprising a housing formed by blade units at circumferentially space locations within a housing, which can be adapted to easily attached to a drive device and readily adjusted during operation to adjust or alter the characteristics of airflow, as well as an integrated fan assembly which simplifies pre-assembly (Nelson, column 2, lines 28 -44).

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Mason et al. (“Solution Methods for the Balancing of Jet Turbines”) discloses objective function value reduction testing when interchanging the position of blades, Henning et al. (U.S. PG Pub 2006/0153684 A1) provides the simulation of the assembly of blades,  Kipourous et al. (“Multi-Objective Optimization of Turbomachinery Blades Using Tabu Search”) discloses the use of a Tabu Search algorithm, and Nelson et al. (U.S. Patent 6,109,871),adds diametrically balanced blade units. 

However, none of the references taken either alone or in combination with the prior art of record discloses:

Claim 18, wherein it is selectively generated during the current iteration, a number of neighbor distributions lower than the total number of first neighbors of the reference distribution.

Claim 19, comprising, for the reference distribution and for each neighbor distribution, the computation of at least one unbalance based on balancing parameter measurements of a same type contained in the distribution blade configurations, and based on positions associated to blade configurations in the distribution, the cost function depending on the unbalance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cedric Johnson/                Primary Examiner, Art Unit 2129                                                                                                                                                                                        
July 31, 2021